Hadley, C. J.
The relatrix instituted against appellant a proceeding in bastardy before the mayor of the city of Bloomington, which resulted in appellant’s being bound over to the'circuit court. In the latter court appellant filed a motion to dismiss the action for want of jurisdiction over his person and the subject-matter of the action, and for other reasons challenging the power of the mayor, as an examining court, to hear the case. The motion was overruled. There was a verdict and judgment against appellant.
*371His assignments here are based on the overruling of his motions to dismiss and for a new trial.
1. 2. His motion to dismiss was not well taken. Section 3497 Burns 1901, §3062 E. S. 1881, in part, provides that mayors “shall have, within the limits of said city, the jurisdiction and powers of a justice of the peace in all matters, civil and criminal, arising under the laws of this State.” Assuming as we may, in the absence of any showing to the contrary, that the appellant was a resident of the city of Bloomington, under the above statute the mayor of the city had the authority, both as to person and subject-matter, to hear the complaint of the relatrix, and take such action thereon as is authorized in justice of the peace courts under §990 et seq. Burns 1901, §978 et seq. E. S. 1881. Besides, as to the person, appellant’s failure to question the jurisdiction of the mayor by a proper plea, before pleading to the action, was a
waiver of his right to do so at a subsequent stage of the proceeding, or in the circuit court. Louisville, etc., R. Co. v. Power (1889), 119 Ind. 269, 271.
3. It is claimed that the motion for a new trial should have been granted because the verdict was not sustained by sufficient evidence and was contrary to law. Hnder this head it is argued that in bastardy proceedings, the testimony of the relatrix, to prevail, must be corroborated by other evidence. Sections 504, 992 Burns 1901, §§496, 980 E. S. 1881, make the relatrix in such cases a competent witness, and we know of no rule of law in this State that requires her testimony to be weighed or supported in any other manner than that of other witnesses. She is not found among the exceptions to the general rule.
4. The relatrix had been absent from her husband for several months before the conception complained of, and appellant contends that the court erred in permitting her, a married woman, to testify to the non-access of her husband. This point must also be ruled against *372him. §992, supra; Cuppy v. State, ex rel. (1865), 24 Ind. 389; Dean v. State, ex rel. (1868), 29 Ind. 483.
5. There was a sharp conflict in the evidence, hut the jury decided that it preponderated in favor of the appellee, and we have no power to disturb it.
Judgment affirmed.